     Case 3:21-cv-00394-M-BT Document 15 Filed 03/22/21                 Page 1 of 1 PageID 88



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SIDNEY R. WILLIAMS,                                §
               Plaintiff,                          §
                                                   §
v.                                                 §     No. 3:21-cv-00394-M (BT)
                                                   §
ANELI BEDNARS, et al.,                             §
             Defendants.                           §


               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

         The Court has taken under consideration the Findings, Conclusions, and Recommendation

 of United States Magistrate Judge Rebecca Rutherford dated March 4, 2021. The Court has made

 a de novo review of those portions of the Findings, Conclusions, and Recommendation to which

 objections were made.

         IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

 of the United States Magistrate Judge are accepted, and the objections are overruled, and Plaintiff’s

 Motion for emergency injunctive relief is denied on the record before the Court.

         SO ORDERED this 22nd day of March, 2021.
